Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                           Document     Page 1 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                           Document     Page 2 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                           Document     Page 3 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                           Document     Page 4 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                           Document     Page 5 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                           Document     Page 6 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                           Document     Page 7 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                           Document     Page 8 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                           Document     Page 9 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 10 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 11 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 12 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 13 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 14 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 15 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 16 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 17 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 18 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 19 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 20 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 21 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 22 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 23 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 24 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 25 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 26 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 27 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 28 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 29 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 30 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 31 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 32 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 33 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 34 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 35 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 36 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 37 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 38 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 39 of 40
Case 18-81432   Doc 125   Filed 09/30/19 Entered 09/30/19 16:18:05   Desc Main
                          Document      Page 40 of 40
